DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 1, 2021 has been entered.  Claims 1-20 are pending in the application.  The application’s amendments to the specification and claim 1 have overcome each and every objection regarding the specification and claim 1, respectively, previously set forth in the Non-Final Office Action mailed September 29, 2020.  Examiner has acknowledged applicant’s addition of new claims 19 and 20.  Applicant’s amendments to the independent claims have also overcome the 35 U.S.C. 101 rejection previously set forth regarding claims 1-18.  Applicant’s amendments to claims 1-3, 9, 13, and 18 have overcome the 35 U.S.C. 112 rejections set forth regarding claims 1-3, 9, 13, and 18.
The declaration under 37 CFR 1.132 filed March 1, 2021 is insufficient to overcome the rejection of claims 2-6, 8, 9, 12-14, and 17-18, based upon the 35 U.S.C. 103 rejection over Outwater in view of Saltin as set forth in the last Office action because:
It states that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
	Additionally, Examiner notes the following on relevant points:
	Regarding point 6 of the declaration under 37 CFR 1.132, steps were shown using only the context provided by Saltin to arrive at the parameters required by the Applicant, in a finite amount of 
	Regarding point 7: the claim language does not preclude using more than two inputs such as energy expenditure and air temperature. 
	Regarding point 8: the use of a linear equation requiring exactly two inputs is not explicitly required by the claims, nor is using more than two inputs precluded; furthermore, Saltin establishes a linear relationship between the variables required by Applicant. 
	Regarding point 9: Applicant does not provide a definition for “accuracy,” and the claimed techniques are read upon by art provided.
	Regarding point 10: Examiner fails to reach the same conclusion as Applicant: the evidence provided does not provide a consistent endeavor to solve the problem.
	 Regarding point 13: Examiner fails to reach the same conclusion as Applicant: the approaches listed by Applicant are merely differing approaches and do not explicitly define the unmet need stated by Applicant.
	Regarding points 14-18: Applicant does not define accuracy for their invention.  Use in non-sporting events and group sweating prediction is also not required by the claim language, nor is the use of multiple inputs.  Applicant compares results from methods produced decades prior using completely different techniques.  The resulting increase in accuracy compared to differing methods does not demonstrate sufficient unexpected results relating to the linear equation aspects of the invention.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Objections
4 is objected to because of the following informalities:  Claim 4 recites determining "cutaneous water" rather than "cutaneous water loss."  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Outwater et al. (U.S. 2015/0196251 A1) (hereinafter – Outwater).
Re. Claim 1: Outwater teaches a system comprising: 
at least one sensor configured to determine sensor data (Fig. 2: any component labeled as a sensor);
at least one processor (Fig. 2, controller 220 having memory) configured to:
determine air temperature for a location associated with an exercise performed by the subject (Abstract: “The temperature and humidity of ambient air, e.g., as inhaled into the subject's lungs, and other factors including the temperature and humidity of the air exhaled, breath volume, and respiration rate, each of which may be measured…;” regarding exercise: see activeness and exercise activity in the following citation);
determine, based on the sensor data, energy expended during an exercise (Paragraph 0045: “One choice for the proxy breathing rate parameter can be "activeness", to be measured using motion 
determine cutaneous water loss of the subject for the exercise based on the air temperature, the energy expended during the exercise (Paragraph 0008: “In some embodiments, a further amount of water loss by perspiration through the skin is determined from the measurements of the ambient air and a measurement or estimate of at least one of perspiration and exertion”), and any one or more parameters applied to the air temperature and energy expended, wherein the one or more parameters are estimated based on a universe of conditions, wherein the universe of conditions comprises one or more environmental conditions or physical conditions of a plurality of subjects (e.g., Paragraph 0080: a first parameter related to water loss is related to air humidity, i.e., an environmental condition).
Re. Claim 7: Outwater teaches the invention according to claim 1.  Outwater further teaches the invention wherein the at least one processor is configured to determine the energy expended during the exercise by one or more of estimating the energy expenditure from a heart rate of the subject, using a pedometer, or using an accelerometer (Paragraph 0045: “One choice for the proxy breathing rate parameter can be "activeness", to be measured using motion sensor 226, for example, a three-axis accelerometer…;” Abstract: “The reported water loss can be for a particular period of exercise or activity performance”).
Re. Claim 20: Outwater teaches the invention according to claim 1.  Outwater further teaches the invention wherein at least a portion of the universe of conditions are specific to a type of exercise performed by the subject (Paragraph 0028: “… particular activity or period of exercise; or such activities or periods can be recognized automatically…;” at least one of the inputs for the determination of parameters is related to the type of exercise labeled or automatically detected).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 9-11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al. (U.S. 2015/0196251 A1) (hereinafter – Outwater) in view of Saltin, B. et al. “Body temperatures and sweating during thermal transients caused by exercise.” Journal of applied physiology 28 3 (1970): 318-27 (hereinafter – Saltin).
Re. Claims 2-6, 9, 10, 14, and 15: The central equation to the function of the applicant’s invention is a simple linear equation recited in paragraph 0023 (re-written for clarity):
                        
                            C
                            u
                            t
                            a
                            n
                            e
                            o
                            u
                            s
                             
                            W
                            a
                            t
                            e
                            r
                             
                            L
                            o
                            s
                            s
                            =
                            
                                
                                    m
                                    
                                        
                                            a
                                            i
                                            r
                                             
                                            t
                                            e
                                            m
                                            p
                                            e
                                            r
                                            a
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                    +
                                    b
                                
                            
                            (
                            e
                            n
                            e
                            r
                            g
                            y
                             
                            e
                            x
                            p
                            e
                            n
                            d
                            i
                            t
                            u
                            r
                            e
                            )
                        
                     … (Eq. 1)
The above follows the form of a simple linear equation:
                        
                            y
                            =
                            
                                
                                    m
                                    x
                                    +
                                    b
                                
                            
                            E
                        
                     … (Eq. 2)
The energy expenditure term can be moved to the left side as a scaling term, still following the form of a simple linear equation:
                        
                            y
                            /
                            E
                            =
                            (
                            m
                            x
                            +
                            b
                            )
                        
                     … (Eq. 3)
The variable y/E represents Cutaneous Water Loss scaled by energy expenditure. The variable x represents air temperature.
The equation of a straight line is elementary and well-known to be used in linear regression for modeling the relationship between dependent and one or more independent variables.  Therefore, any 
Saltin teaches that there exist significant linear regressions between skin evaporation (i.e., cutaneous water loss) and various body temperatures taken from the skin, rectum, and esophagus occurring during exercise (Page 318, Paragraph 1).  Saltin also teaches that skin temperature is linearly related to ambient air temperature (Page 318, paragraph 3), and significant at the heaviest work load (i.e., energy expenditure) in all ambient temperatures (Page 325, “At all ambient temperatures, a significant change (see Fig. 6) in average skin temperature was observed during the heaviest work load; Fig. 5, showing a scaling effect of exercise level in evaporative loss in all three ambient temperatures).  Thus, in consideration of the linear relationships between skin evaporation (i.e., cutaneous water loss), body temperatures (correlating with ambient temperatures), and scaling effect of exercise levels (i.e., energy expenditure) as taught by Saltin, one of ordinary skill in the art would have arrived at the linear equation implicitly required by the applicant (Eqs. 2 or 3) within a finite amount of variable manipulation with reasonable experimentation, and to have incorporated such an equation in the invention by Outwater in order to evaluate the degree of water loss in relation to exercise level and ambient air temperature.
Thus, regarding claim 2, the linear equation inherently has the air temperature term x multiplied with a parameter m.  Regarding claim 3, the linear equation also inherently adds a parameter b to the air temperature term x multiplied by parameter m.  Regarding claim 4, scaling the linear equation by an energy expenditure term also reads upon multiplying the second result with the energy expended during exercise. 

                
                    y
                    =
                    (
                    m
                    x
                    +
                    b
                    )
                    E
                
            
                
                    y
                    /
                    E
                    =
                    m
                    x
                    +
                    b
                
            
                
                    W
                    L
                    /
                    E
                    =
                    m
                    
                        
                            T
                        
                    
                    +
                    b
                
            
                
                    
                        
                            W
                            L
                            2
                            -
                            W
                            L
                            1
                        
                    
                    /
                    E
                    =
                    m
                    
                        
                            T
                            2
                            -
                            T
                            1
                        
                    
                    +
                    b
                
            
The parameter m as required by claim 5 is simply the slope of the line: 
                
                    m
                    =
                    
                        
                            (
                            W
                            L
                            2
                            -
                            W
                            L
                            1
                            )
                            /
                            E
                        
                        
                            T
                            2
                            -
                            T
                            1
                        
                    
                
            
The parameter b as required by claim 6 is simply the y-intercept, which can be found with a single measurement of ambient temperature and cutaneous water loss and the slope of the equation:
                
                    y
                    =
                    
                        
                            m
                            x
                            +
                            b
                        
                    
                    E
                
            
                
                    
                        
                            W
                            L
                            2
                        
                        
                            E
                        
                    
                    =
                    m
                    (
                    T
                    2
                    )
                    +
                    b
                
            
                
                    b
                    =
                    
                        
                            W
                            L
                            2
                        
                        
                            E
                        
                    
                    -
                    
                        
                            (
                            W
                            L
                            2
                            -
                            W
                            L
                            1
                            )
                            /
                            E
                        
                        
                            T
                            2
                            -
                            T
                            1
                        
                    
                    T
                    2
                
            
Claims 9-10 and, similarly, claims 14-15 possess limitations analogous to those in claims 1-6, and are rejected similarly by the citations above.
Re. Claims 11 and 16: Outwater in view of Saltin teach the invention according to claims 9 and 14.  Outwater further teaches the invention wherein the step of determining the energy expended during the exercise comprises estimating the energy expenditure from a heart rate of a subject, or by using a pedometer or accelerometer (Paragraph 0045: “One choice for the proxy breathing rate 
Re. Claim 19: Outwater teaches the invention according to claim 1.  Outwater does not explicitly teach wherein at least a portion of the universe of conditions are specific to a type of exercise performed by the subject.
Saltin teaches the invention wherein at least a portion of the universe of conditions are specific to a type of exercise performed by the subject (Paragraph 0028: “… particular activity or period of exercise; or such activities or periods can be recognized automatically…”).  Saltin teaches analogous art in the technology of determining cutaneous water loss (Page 318, Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Outwater in view of Saltin to have the parameters of the invention modified by a universe of parameters which are indicative of one or more exercises performed in a range of conditions by a plurality of subjects having a range of physical characteristics, the motivation being that using data from multiple subjects allows for stronger statistical analysis of the parameters related to determining cutaneous water loss (e.g., Page 322: “For each of the averages… the trends indicated are significant”), which increases the generality of the determination method.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al. (U.S. 2015/0196251 A1) (hereinafter – Outwater) and Ryan et al. (U.S. 2017/0296104 A1) (hereinafter – Ryan).
Re. Claim 8: Outwater teaches the invention according to claim 1.  Outwater does not explicitly teach the invention wherein the at least one processor is configured to determine the energy expended during the exercise by: 

inputting a weight for the subject (W1); 
accessing a measure (F) of the number of calories expended per unit weight and time for the exercise; and 
calculating the energy expended (E) in accordance with the formula:
E = t1*W1*F
	Ryan teaches the invention wherein the at least one processor is configured to determine the energy expended during the exercise by: 
determining a distance traveled by the subject during a predetermined period of time (t1); 
inputting a weight for the subject (W1); 
accessing a measure (F) of the number of calories expended per unit weight and time for the exercise; and 
calculating the energy expended (E) in accordance with the formula:
E = t1*W1*F
(Paragraph 0114: “Energy Expended by subject=f( distance moved by user and/or duration of exercise and/or average or total magnitude of motion;+optionally weight/BMI/other; paragraphs 0119: “In embodiments the measure of energy expenditure determined from the user motion (accelerometer) signal may be an absolute measure in the sense that it is a function of distance moved and one or more body characteristics…”).  Ryan teaches analogous art in the technology of exercise evaluation (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Outwater by incorporating calculating the energy expenditure which takes .

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al. (U.S. 2015/0196251 A1) (hereinafter – Outwater) and Saltin, B. et al. “Body temperatures and sweating during thermal transients caused by exercise.” Journal of applied physiology 28 3 (1970): 318-27 (hereinafter – Saltin) in view of Ryan et al. (U.S. 2017/0296104 A1) (hereinafter – Ryan).
Re. Claim 12 and 17: Outwater in view of Saltin teach the invention according to claims 9 and 14.  Claims 12 and 17 possess analogous limitations to that of claim 8 and are rejected similarly (see rejection of claim 8). 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al. (U.S. 2015/0196251 A1) (hereinafter – Outwater) and Saltin, B. et al. “Body temperatures and sweating during thermal transients caused by exercise.” Journal of applied physiology 28 3 (1970): 318-27 (hereinafter – Saltin) in view of Yuen et al. (U.S. 2012/0083705 A1) (hereinafter – Yuen).
Re. Claims 13 and 18: Outwater in view of Saltin teach the invention according to claims 9 and 14.  Outwater and Saltin do not teach the invention wherein the determining the energy expended (E) during the exercise comprises: 
determining the metabolic equivalent MET for the exercise; 

measuring the duration of the exercise; 
and calculating E in accordance with the following formula:
E = (MET)(W)(Duration)
Yuen teaches the invention wherein the determining the energy expended (E) during the exercise comprises: 
determining the metabolic equivalent MET for the exercise; 
inputting the weight (W) of the subject; 
measuring the duration of the exercise; 
and calculating E in accordance with the following formula:
E = (MET)(W)(Duration)
 (Paragraph 0065: “In one embodiment, the speed of the user may be calculated, determined and/or estimated as the user's step count over a time epoch multiplied by one or more step lengths of the user (which may be programmed, predetermined and/or estimated (for example, based on attributes of the user (for example, height, weight, age, leg length, and/or gender))), which may be estimated, obtained (for example, from a look-up table or database) and/or interpolated from the MET table to obtain the user's energy expenditure.”  Yuen teaches analogous art in the technology of calculating energy expenditure (Paragraph 0008).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Outwater in view of Saltin by incorporating calculation of energy expenditure which takes into account MET for the exercise, weight of the subject, and duration of the .

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments concerning a “universe of conditions:”
The phrase “universe of conditions” possesses a very broad interpretation, even with limitations such as “wherein the universe of conditions comprises one or more of environmental conditions or physical conditions of a plurality of subjects.”  Evidence has been provided in Saltin which reads on environmental conditions.
Regarding Applicant’s arguments of improper hindsight: 
The parameters defined by the applicant necessarily require context found in the specification.  The broadest reasonable interpretation of the claim language does not read on incorporating the specifics of the equations used to derive the parameters, and the Saltin reference defines a relationship between environmental and physical conditions of a subject which leads to simple manipulation to define the relationship required by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791